Filed 9/25/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 166







State of North Dakota, 		Plaintiff and Appellee



v.



Jill Marie Zander, 		Defendant and Appellant







No. 20130069







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Gabrielle J. Goter, Assistant State’s Attorney, 210 2nd Avenue NW, Mandan, ND 58554, for plaintiff and appellee; on brief.



Kent M. Morrow, 411 North 4th Street, P.O. Box 2155, Bismarck, ND 58502-

2155, for defendant and appellant; on brief.

State v. Zander

No. 20130069



Per Curiam.

[¶1]	Jill Marie Zander entered a conditional guilty plea to the charge of Possession of a Controlled Substance in violation of N.D.C.C. § 19-03.1-23.  She appeals from the judgment entered upon conviction of this crime and an order denying her motion to suppress evidence obtained in a search incident to her arrest.  Zander argues that law enforcement did not have probable cause for the arrest or search incident to arrest.  We summarily affirm the district court’s criminal judgment under N.D.R.App.P. 35.1(a)(2) and (3).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom